Citation Nr: 0122379	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the veteran claims of entitlement 
to service connection for a dental disorder and a low back 
disability.  A hearing was scheduled to take place at the RO 
in May 2000 but the veteran canceled this hearing.  


REMAND

Initially, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  See also, 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).   

Regarding the veteran's claim of entitlement to service 
connection for a dental disorder, the Board points out that 
also during the pendency of this appeal, VA regulations 
regarding such disorders were revised, effective June 8, 
1999.  See 64 Fed. Reg. 30392 (June 8, 1999).  The United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) has held that when a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Regulations in effect when this claim was filed by the 
veteran provided that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis were not 
disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  See 38 C.F.R. § 
4.149 (1998).  

As revised in June 1999, the reference in 38 C.F.R. § 4.149 
regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. § 3.381(a).  Dental 
disabilities which may be awarded compensable disability 
ratings are now set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss or the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

The RO denied this claim noting that service medical records 
were negative for a dental injury in service.  The Board 
notes, however, that the service medical records - to include 
dental records - indeed show that in March 1965, the veteran 
fell on a curb and that his "upper ant" came loose, and 
that he received treatment for a mouth injury(ies) for the 
next several days.  At this point, and keeping with the 
dictates of the recent change in VA law and regulations, the 
Board is of the opinion that a dental examination would be 
appropriate prior to further appellate adjudication.  

Regarding the veteran's claim of entitlement to service 
connection for a low back disability, it is noted that it is 
his contention that, among other things, he injured his back 
in June 1965 after lifting a heavy box.  Service medical 
records reflect that the veteran strained his right inguinal 
ligament in June 1965 after lifting boxes, and VA medical 
records reflect that he currently suffers from a low back 
disability.  However, the veteran has not been afforded a 
comprehensive VA orthopedic examination in order to determine 
whether there is any relation between his service and his 
current disability.  The Board is of the opinion that such an 
examination would be appropriate prior to further appellate 
adjudication.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
his representative and request that they 
submit all evidence in the veteran's 
possession that is relevant to his claims 
of entitlement to service connection for 
a dental disorder and a low back 
disability.

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
these claims, particularly those held by 
VA and any other government entity(ies).  
If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  After associating with the claims 
file all additional records noted in 
paragraphs 1 and 2, above, the RO should 
arrange to have the veteran undergo a 
dental examination.  It is imperative 
that the examiner who is designated to 
examines the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, all clinical findings should 
reported in detail, and the examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  The examiner should 
express opinion as to whether it is as 
least as likely as not that any dental 
disorder diagnosed was incurred in or 
aggravated by his active military service 
(to specifically include the March 1965 
incident noted above).  All examination 
findings, along with the complete 
rationale for any opinion expressed and 
conclusion reached, should be set forth.

4.  The RO should also arrange to have 
the veteran undergo an orthopedic 
examination.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, all 
clinical findings should reported in 
detail, and the examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
This examiner should also express opinion 
as to whether it is as least as likely as 
not that his low back disability was 
incurred in or aggravated by his active 
military service.  All examination 
findings, along with the complete 
rationale for any opinion expressed and 
conclusion reached, should be set forth.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  If none of the requested development 
provides evidence of a nexus between the 
claimed disabilities and the veteran's 
active military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim(s).  

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed. 

8.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claims 
of entitlement to service connection for 
a dental disorder and low back disability 
in light of all pertinent evidence and 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

9.  If either or both claims continue to 
be denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




